Citation Nr: 1725325	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1980.  He received a discharge under other than honorable conditions for his period of service in the U.S. Army from September 1979 to December 1980.

In an October 1982 Administrative Decision, the RO in St. Louis, Missouri determined that the Veteran was entitled to all benefits administered by the VA based on his service from September 30, 1976 to September 29, 1979.  The evidence of record showed that the Veteran's misconduct occurred after September 29, 1979, and discharge for the period between September 30, 1979 and December 24, 1980 remained a bar to VA benefits.  The Veteran's claim, however, mainly stems from events occurring during his honorable period of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In January 2015, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was last before the Board in April 2015, at which time the Veteran's service connection claim for an acquired psychiatric condition was remanded for additional development.  Among the issues also on appeal was a claim for entitlement to service connection for a low back disability.  The Board adjudicated the low back claim.  As such, this issue is no longer before the Board.  As for the Veteran's service connection claim for an acquired psychiatric condition, another remand is required before the Board can adjudicate this claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran initially filed a claim seeking service connection for PTSD.  VA treatment records reflect a past medical history that includes PTSD, depression and a mood disorder due to a general medical condition.  He stated in his January 2015 Board hearing testimony that his psychiatric condition stems, in part, from fights he was "in direct contact" with while stationed in Germany.  The Veteran's personnel records reflect that he was stationed in Germany during both his honorable and barred periods of active duty service.  Further, a May 1980 service treatment record reflects that he was admitted to the emergency room of a U.S. Army Hospital in Nuremberg, Germany with complaints of alcohol overdose.  The treatment record notes that the Veteran was very combative. 

Pursuant to the Board remand, the Veteran was afforded a VA examination in October 2015 which yielded a diagnosis of PTSD.  However, the VA examiner stated the diagnosis was based on unverified trauma stressors.  The Veteran denied experiencing a personal assault in service.  While stationed in Germany between January 1977 and March 1979, the Veteran reported witnessing multiple fights that were racially motivated between African American and white U.S. Army personnel.  He recalled standing next to a German national who was stabbed during one of the fights.  The Veteran also reported a second stressor, namely, witnessing a personnel carrier roll over and decapitate two friends on separate occasions in 1978 and 1979.  However, the Veteran stated he could not recall the name of the soldiers who died or the respective months in which the incidents occurred. 

The VA examiner also diagnosed the Veteran with unspecified depressive disorder which he concluded was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  However, the VA examiner provided no rationale to support this conclusory opinion.  As such, on remand, an addendum opinion must be obtained which provides an adequate nexus opinion.

The October 2015 VA examiner said the stressors reported by the Veteran was sufficient to meet the diagnostic criteria, but they were unverified.  In June 2015, the AOJ asked the Veteran to provide specific details of the stressful incidents in service that resulted in his PTSD.  The Veteran did not submit this requested information.  However, he did provide some information regarding his alleged in-service stressor events during his October 2015 VA examination.  Since this claim needs to be remanded for additional development, the Veteran should be given another opportunity to provide more detailed information about his alleged stressors.  The AOJ should then take any necessary development to independently verify the stressor information the Veteran provides.  The Veteran's claims file should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since October 2015 and associate those documents with the Veteran's claims file.

2.  Ask the Veteran to provide detailed stressor information, to include dates, places, assigned units and names associated with the stressful events.  

3.  The AOJ should take any necessary development to independently verify the stressor information the Veteran provides.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be so informed.

4.  Then return the Veteran's claims file to the VA examiner who evaluated the Veteran in October 2015 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's diagnosed psychiatric conditions and his active duty service.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder and copies of all pertinent records should be made available to the examiner.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Prior to the examination, the RO should specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner. 

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed unspecified depressive disorder is related to any aspect of his military service, to include his reported events of being involved in fights during active service?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




